Citation Nr: 0911826	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-31 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a bilateral knee disorder, and if so, whether service 
connection is warranted.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision the RO declined 
to reopen the Veteran's claim seeking entitlement to service 
connection for a bilateral knee disorder, on the basis that 
the evidence submitted since the prior final determination 
was not new and material.  A service connection claim for a 
low back disorder was also denied.  The Veteran appealed that 
decision as to both issues addressed therein and the case was 
referred to the Board for appellate review.  

As is discussed more fully below, prior to consideration of 
the service connection claim for a bilateral knee disorder on 
the merits, the Board is first required to consider the issue 
of finality.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995).  As such 
that issue on appeal has been characterized as shown on the 
title page.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a video conference hearing conducted at the RO 
in St. Petersburg, Florida in January 2009.  A copy of the 
hearing transcript is of record and has been reviewed.

The Board notes that the Veteran submitted additional 
evidence to VA after the issuance of a statement of the case 
(SOC) in January 2009.  No supplemental statement of the case 
(SSOC) has been issued, but a waiver of RO consideration 
accompanied the aforementioned evidence.  The Board will 
therefore consider this evidence in deciding the issues on 
appeal.  38 C.F.R. § 20.1304.

The claim of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1992 decision, the Board denied service 
connection for a bilateral knee disorder.  

2.  The evidence associated with the claims file since the 
final Board decision issued in April 1992 relates to an 
unestablished fact necessary to substantiate the service 
connection claim for a bilateral knee disorder.  

3.  Currently diagnosed bilateral patellofemoral pain has 
been linked by competent medical evidence to knee symptoms 
diagnosed during military service as bilateral patellofemoral 
syndrome.


CONCLUSIONS OF LAW

1.  The April 1992 Board decision which denied entitlement to 
service connection for a bilateral knee disorder is final.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received subsequent to the April 1992 Board 
decision is new and material, and the claim for service 
connection for a bilateral knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for a 
bilateral knee disorder have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the decision below, the Board has granted the Veteran's 
request to reopen her service connection claim for a 
bilateral knee disorder, and it also has granted service 
connection for a bilateral knee disorder.  The Board's 
decision, therefore, constitutes a full grant of the benefits 
sought on appeal.  Thus, regardless of whether the provisions 
specifying the required notice have been met in this case, no 
harm or prejudice to the Veteran has resulted.  Therefore, 
the Board concludes that the current laws and regulations 
defining notice have been complied with, and a defect, if 
any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Law and Analysis

        A.  New and Material Evidence - Bilateral Knee Disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim may not be considered 
based on the same factual basis.  38 U.S.C.A. § 7105.  Under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

The evidence before the Board in April 1992 when the final 
decision denying service connection for a bilateral knee 
disorder was issued included the Veteran's service treatment 
records (STRs).  The STRs reflect that the Veteran was 
evaluated in the orthopedic clinic in June 1990 due to 
complaints of a 5-month history of bilateral knee pain, 
gradually worsening.  X-ray films were normal, but there was 
evidence of a positive bilateral patellar inhibition test 
bilaterally.  Patellofemoral syndrome of the knees 
bilaterally, not existing prior to service, was diagnosed.  
In July 1990 a physical evaluation board recommended the 
Veteran for discharge due unfitness resulting from the knee 
disability.  She was ultimately discharged in September 1990.  
Also before the Board in 1992 was a November 1990 VA 
examination report reflecting that the Veteran reported 
experiencing knee problems since July 1989.  Examination 
revealed full range of motion of both knees without evidence 
of swelling or instability.  X-ray films of both knees were 
normal.  An injury to both knees by history was diagnosed.  

In denying the claim in 1992, the Board explained that knee 
symptomatology documented during service was transitory and 
resolved without chronic knee pathology.  As the Veteran did 
not file an appeal of this Board decision, it is a final 
decision.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1100, 20.1103 (2008).

In October 2004, the Veteran filed to reopen the service 
connection claim for a knee disorder.  In support of the 
claim, the Veteran submitted a private medical record of Dr. 
B. dated in November 2000.  The record indicates that the 
Veteran gave a 10-year history of anterior knee pain.  X-ray 
films revealed a suggestion of effusion of the knees.  A 
differential diagnosis of patellofemoral pain syndrome was 
made.  The doctor explained that this was the most common 
problem causing anterior knee pain without heat or effusion.  

Also presented was a medical fact sheet pertaining to 
patellofemoral pain syndrome which explained that pain 
related to this condition might never subside completely and 
could recur upon activity.  The fact sheet indicated that 
patellofemoral pain syndrome was principally characterized by 
anterior knee pain, and could be accompanied by additional 
manifestations such as grinding and swelling.  

Also received for the record is a medical opinion and 
evaluation from Dr. D. dated in October 2004.  A history of 
knee problems in service resulting in a medical discharge due 
to patellofemoral pain was noted.  The Veteran reported that 
her knees had bothered her continuously since her discharge 
from service.  Longstanding bilateral patellofemoral pain was 
diagnosed.  The doctor opined that in relation to her 
military service, this condition was more likely than not a 
continuation of problems that developed while the Veteran was 
in the military.  

The Veteran presented testimony at a Board hearing held in 
January 2009.  The Veteran testified that she had no knee 
problems prior to service and began experiencing knee pain in 
service due to running long distances in boots and has been 
experiencing knee pain ever since that time.  The Veteran 
indicated that post-service, patellofemoral knee pain had 
been diagnosed and this had been associated with service by a 
doctor.  At the hearing, the parties agreed to hold the 
record open for 60 days to allow for the presentation of 
additional evidence. 

Thereafter, additional evidence was added to the file which 
was accompanied by a waiver.  This evidence includes a 
medical report and opinion of Dr. D. dated in February 2009.  
At that time, the Veteran complained of persistent knee pain 
since last seen by Dr. D. in 2004.  Physical examination 
revealed tenderness and patellar grind without evidence of 
instability.  X-ray films were negative.  Bilateral 
patellofemoral pain was diagnosed.  The doctor reported that 
according to a history provided the Veteran, she developed 
knee pain in service which resulted in her being discharged 
and has subsequently experienced anterior knee pain for about 
20 years.  The doctor opined that the Veteran's current knee 
problems were more likely than not a continuation of 
patellofemoral syndrome which she developed in the military.  

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  The same statutory 
reopening requirements apply to prior final RO decisions, as 
to final decisions rendered by the Board.  Suttmann v. Brown, 
5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the April 1992 Board 
decision and finds that this evidence constitutes new and 
material evidence sufficient to reopen the previously denied 
claim of entitlement to service connection for a bilateral 
knee disorder.

New evidence relating to the matter of etiology of the 
Veteran's currently manifested bilateral knee disorder has 
been associated with the claims file.  In medical statements 
provided in both 2004 and 2009, Dr. D. diagnosed a current 
clinical disorder of the knees, patellofemoral pain syndrome, 
and opined that it was more likely than not a continuation of 
problems that developed while the Veteran was in the 
military.  The aforementioned evidence is certainly new, in 
that it was not previously of record.  This evidence is also 
material in that it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.  Specifically, 
the newly submitted evidence from a competent medical 
professional establishes a nexus between the Veteran's 
currently claimed bilateral knee disorder and military 
service.  The Board notes that for purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

For all the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a bilateral knee disorder.

        B.  Service Connection - Bilateral Knee Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
evidence on file is at least in relative equipoise as to 
whether the Veteran's currently manifested bilateral knee 
disorder was incurred in service; therefore, the Veteran is 
entitled to the benefit of the doubt, and service connection 
for her bilateral knee disorder must be granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

As shown by the Veteran's STRs, bilateral patellofemoral 
syndrome of the knees, not existing prior to service, was 
diagnosed in service.  Ultimately, the Veteran was discharged 
from service due to this disability and the disability was 
assessed as 10 percent disabling for purposes of severance 
pay on discharge.  Accordingly, service incurrence of a 
bilateral knee disorder is established.

The file includes post-service medical records reflecting 
that clinical diagnoses of patellofemoral pain syndrome were 
made in 2000, 2004 and 2009.  The diagnoses were generally 
associated with periodic manifestations of at least some 
minimal underlying objective pathology, including bilateral 
crepitation, effusion, and tenderness.  As such, the 
threshold element of a currently diagnosed disability is also 
established.  

The file also contains the Veteran's testimony and medical 
history as recorded in the post-service medical records as to 
the continuity and chronicity of knee problems since service.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
There is no reason to question the credibility of the 
Veteran's account of chronic knee symptomatology since 
service as she has provided consistent accounts of chronic 
symptomatology since being examined by VA in 1990.  Moreover, 
it is within the Veteran's competency to report the nature of 
her knee symptoms, in this case largely described as chronic 
pain since service.  Accordingly, the file contains competent 
and credible lay evidence which supports a finding of 
chronicity and continuity of knee symptomatology since 
service.  

The Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Significantly, the file also contains two medical statements 
of Dr. D., dated in 2004 and 2009, reflecting that 
patellofemoral pain syndrome was diagnosed at both times.  
Both statements reveal that Dr. D. opined that the Veteran's 
current knee problems were more likely than not a 
continuation of patellofemoral syndrome which she developed 
in the military.  The statements indicate that some of the 
basis for this opinion was a history provided the Veteran to 
the effect that she developed knee pain in service, which 
resulted in her being discharged and has subsequently 
experienced anterior knee pain for about 20 years.  In this 
case, the medical history provided by the Veteran is 
substantiated by the STRs and as discussed previously, the 
lay history provided as to chronicity has been found credible 
and competent.  Consequently, the medical opinions provided 
by Dr. D. were based on a credible and accurate factual 
predicate and those opinions establishing a nexus are 
considered to be highly probative in this case.  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is error to 
reject a medical opinion solely on the basis that the medical 
opinion was based on a history given by the Veteran.).

The Board could remand this case for another opinion that 
provides a more detailed discussion regarding conclusions 
reached by Dr. D.; however, given that he has spoken in terms 
of probability, the Board concludes that in this case, as it 
now stands, the evidence of record is at least in relative 
equipoise as to whether the currently manifested knee 
disorder is etiologically linked to the knee disorder 
diagnosed in service.  Therefore, the Board concludes that 
remand is not necessary here.  Cf. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose.)  

Resolving any benefit of the doubt in favor of the Veteran, 
the Board concludes that service connection for a bilateral 
knee disorder is warranted.  Essentially, all of the elements 
supporting the grant of service connection have been 
established in this case.  The Board recognizes that pain in 
and of itself cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by medical evidence.  See Sanchez-Benitez, 
13 Vet. App. 282 (1999).  Here, the evidence establishes that 
the Veteran's pain derives from an in-service disease or 
injury.  Id.  Moreover, as documented by the medical fact 
sheet on file discussing patellofemoral pain syndrome, while 
this condition is primarily manifested by pain, it is often 
accompanied by symptoms including grinding and swelling.  
Indeed, the evidence in this case indicates that there have 
been instances of crepitation, effusion, and tenderness 
associated with diagnosed patellofemoral pain syndrome.  As 
such, the Board is convinced that the currently diagnosed 
patellofemoral pain syndrome satisfies the criteria for a 
establishing a current disability, inasmuch as the diagnosis 
contemplates symptoms inclusive of more than just pain.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim). 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a bilateral knee disorder is 
reopened.

Entitlement to service connection for a bilateral knee 
disorder is granted.


REMAND

Having established service connection for a bilateral knee 
disorder, the Veteran's service connection claim for a low 
back disorder secondary to a service-connected knee disorder 
is now a viable theory of entitlement.  As such, the Board 
concludes that additional development is warranted prior to 
adjudication of the claim on the merits.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Veteran has presented current medical evidence reflecting 
that lumbar strain and back pain are currently diagnosed.  In 
addition, the file contains a September 2004 private medical 
statement of Dr. A. indicating that the Veteran's altered 
gait caused by bilateral knee injuries could be a factor in 
the low back pain and disc injuries that the Veteran has 
today.  A December 2007 private physical therapy outpatient 
record indicates that since 2004 it appears that the Veteran 
continued to suffer from a chronic low back strain due to 
"body mechanics and poor posture."  So the Board finds that 
there remains a question as to whether the Veteran currently 
has a chronic low back disorder, and if so, whether it is 
related to his service-connected bilateral knee disorder or 
otherwise associated with service.

The Board reiterates that the record, as it stands, is 
unclear concerning whether currently manifested low back 
problems were caused or aggravated by the service connected 
bilateral knee disorder.  Also requiring clarification is 
whether the Veteran has a currently diagnosed back disorder 
which is manifested by symptoms other than pain alone.  

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  Inasmuch as the file contains 
both evidence of current back symptomatology and service 
connection is now established for a bilateral knee disorder, 
the Board believes that an examination of the Veteran's back 
to include addressing the matters discussed herein would be 
helpful in this case before a final determination of the 
pending claim is made.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
ascertain the nature and etiology of her 
claimed low back disorder, to include 
whether the any such disorder is related 
to an altered gait caused by the service-
connected bilateral knee disorder.  The 
claims file and a copy of this Remand 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the claims file was reviewed.  
All tests that are deemed necessary by 
the examiner should be conducted.

Following a review of the claims file and 
examination of the Veteran, the 
respective examiner is asked to address 
the following:

(a) Whether the Veteran currently has a 
clinical diagnosis of a low back disorder 
and if so, whether it is manifested by 
pathology and/or symptoms other than pain 
alone;

(b) If a low back disorder is diagnosed, 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
this disorder is: (i) the result of the 
Veteran's service-connected bilateral 
knee disorder, to include as due by way 
of aggravation (i.e., permanently 
worsened) any low back disorder found on 
examination (if aggravation is found, the 
degree of aggravation must be 
specifically identified); or (ii) 
otherwise related to service.  

A complete rationale for all opinions 
expressed should be provided.  It is 
requested that the examiner discuss all 
of the prior medical evidence in detail 
and reconcile any contradictory evidence.

2.  The RO/AMC will then readjudicate the 
Veteran's service connection claim for a 
low back disorder (primarily claimed as 
secondary to a service-connected 
bilateral knee disorder), to include 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


